As stated in numerous cases cited in Trindle v. ConsolidatedInd. Sch. Dist., 200 Iowa 370, warrants issued for current expenses do not constitute a debt, within the meaning of the constitutional limitation. Therefore, taxes levied for current expenses cannot be considered in determining, in a given case, whether the indebtedness of the corporation exceeds the constitutional limit. It will be presumed that taxes levied to defer current expenses will be so used. I agree that the majority opinion would find support as to the burden of proof as to current expenses in the Trindle case, if it were not, as I conclude, that what is there said is pure dictum. The evidence in the Trindle case showed the expenditure of the taxes collected. In my opinion, the rule should be that, when the defendant shows an amount levied for current expenses, he has met the full requirement of his case. *Page 298